Title: To George Washington from Elizabeth Willing Powel, 9 January 1792
From: Powel, Elizabeth Willing
To: Washington, George



Dear Sir
Phila. 9th of January 1792

Agreeable to my Promise I have the Pleasure to send you the Extract from the Annual Register for the Year 1788 for the Use of your Nephew. That every happy Consequence may attend the Use of the Koumiss, in his Instance, I most sincerely wish. Its Utility in many Cases, similar to his appears to be well authenticated; and tho it is reccommended as an almost universal Remedy, which I know you will say proves too much and rather savours of Quackery; yet the Authorities appear so respectable and the Object of the Publication so benevolent, that I think it is entitled to considerable Confidence and Attention by those that think the protracting human Life is adding to the Mass of Happiness. But what is this Life that we should be so over studious to prolong the Respiration of that Breath which may with so much Ease be all breathed out at once as by so many successive Millions of Moments? For surely there are more exquisite Pains than Pleasures in Life, and it seems to me that it would be a greater Happiness at once to be freed forever from the former than by such an irksome Composition to protract the Enjoyment of the latter. We must all die, and, I believe there is no Terror in Death but what is created by the Magic of Opinion, nor probably any greater Pain than attended our Birth. As I suppose at our

Dissolution every Particle of which we are compounded returns to its proper original Element and that which is divine in us returns to that which is divine in the Universe.
I most sincerely wish you the two Extremes of Happiness—fullness of Joys in this Life and an immortal Series of Felicities in Heaven. I am dear Sir with Respect & Esteem your affectionate Friend

Eliza. Powel

